Mr. Justice Yantis delivered the opinion of the court: Lee C. Moore, a member of the Howitzer Co. 130th Inf., I. N. G., was in the military bus-fire accident that occurred near Pana, Ill., on July 26, 1933. Claimant filed his claim as a minor, but at the time of the hearing testified that he was now twenty-one years of age. Immediately prior to his military service at Taylorville he was engaged as a truck driver at Mt. Vernon, Illinois. While his testimony does not show what his regular wages were, his sworn claim states that the loss of time suffered by him was three weeks at $24.00 per week. His claim also sets forth that he lost personal property in the fire to the value of $25.00 but there is no evidence in the record of that fact. A Military Medical Board passed upon his physical condition on August 8, 1934, and reported that he had received no permanent disability. Plaintiff testified that his left knee, both hands and a place on his hip were burned; that he was unable to perform his regular duties for about a week after his return from Camp Grant. Plaintiff further testified that he does not know at this time whether the injuries to his knee will interfere with his earning capacity in the future. The record indicates that claimant merits an allowance for one and one-half weeks temporary disability. If the Compensation Act rules were applied an allowance of $7.50 per week would be merited. An award is therefore made in the sum of Eleven and 25/100 Dollars ($11.25), in favor of claimant.